Citation Nr: 1611085	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  15-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder, not otherwise specified.  

2.  Entitlement to an earlier effective date than May 3, 2011, for the grant of service connection for depressive disorder, not otherwise specified.  

3.  Entitlement to service connection for drug abuse. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

5.  Entitlement to additional compensation dependents benefits allowance for D, as the spouse of the Veteran.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1959 to November 1961.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from April 2012 and January 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Milwaukee, Wisconsin.  

In his November 2014 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before a member of the Board.  In subsequent statements, he withdrew this request.  

In April 2013, the Veteran filed a VA 21-8940, Application for Increased Compensation Based on Unemployability, for a TDIU.  Here, the Board finds issue of entitlement to a TDIU rating is part and parcel of the higher rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has jurisdiction over the TDIU issue via its jurisdiction over the ratings issues. Accordingly, TDIU has been added to the issues on appeal as indicated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 30 percent for a depressive disorder, entitlement to service connection for drug abuse, entitlement to a TDIU, and entitlement to additional compensation dependents benefits allowance for D, as the spouse of the Veteran are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is nothing of record prior to May 3, 2011, that may be construed as a formal or informal claim of entitlement to service connection for depression.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 3, 2011, for the grant of service connection for depression, have not been met. 38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board observes that the Veteran's claim of entitlement to an earlier effective date for service connection for depression is a downstream issue from the grant of entitlement. Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

Relevant to the duty to assist, the Veteran did not identify any relevant outstanding evidence in connection with his claim.  Thus, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Earlier Effective Date for the Grant of Service Connection

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §  3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation. 38 C.F.R. § 3.400(b)(2).

The Veteran's service connection claim was received on May 3, 2011.  In an April 2012 decision, the RO granted the Veteran service connection for depression, assigning an effective date of May 3, 2011, the date his claim was received.  

In his February 2013 notice of disagreement, the Veteran argued that he should be entitled to an effective date in 1960 or 1961, when he first began experiencing psychiatric symptoms.  Additionally, he argued that he has made several claims of entitlement to service connection for depression over the years, and these claims should serve as a basis for an earlier effective date.  

With regard to the latter argument, the Veteran's prior claims for service connection for a psychiatric condition were adjudicated, and he did not appeal these decisions, thus, the decision are final and the claims are not pending.  Specifically, and most recently, a January 2008 rating decision determined that new and material evidence had not been received to reopen the Veteran's most recent claim of entitlement to service connection for depression, and the claim was denied.  As noted earlier, the Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).   

Thus, the remaining issue is whether a formal or informal claim to reopen the Veteran's claim of entitlement to service connection for a psychiatric condition was received prior to May 3, 2011 or if there is any other basis for the assignment of an effective date earlier than May 3, 2011, for the grant of service connection for depression.  The Board finds that there is not.  In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an intent to apply for service connection for depression in the interim years following the January 2008 decision, no such evidence is of record.  While entitlement to service connection for depression, as the Veteran argues, may have preexisted the Veteran's present claim, filed on May 3, 2011, the Veteran did not file a claim, formal or informal, to reopen his previously denied claim of service connection for depression until May 3, 2011.  Therefore, an effective date earlier than May 3, 2011, for the grant of service connection for depression is denied.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than May 3, 2011, for the award of service connection for depression is denied.  


REMAND

Regrettably, a remand is necessary for the Veteran's claims of entitlement to an increased rating for depression, entitlement to service connection for drug abuse, entitlement to a TDIU, and entitlement to additional compensation dependents benefits allowance for D., as the spouse of the Veteran, in order for VA to satisfy its duty to assist the Veteran in the development of his claims.  

First, beginning with the Veteran's claim of entitlement to additional compensation dependents benefits allowance for D, as the spouse of the Veteran, the Veteran has consistently alleged that he has been married to D since March 2006.  Indeed, a marriage certificate is of record that indicates their marriage on March [redacted], 2006.  However, the Statement of the Case (SOC) for this issue, issued in September 2014, makes reference to VA treatment records from July 2014.  This is significant, as the SOC cites to the Veteran's reference to D as his ex-wife in a July 24, 2014, VA treatment record.  The Veteran also makes this reference in an October 2013 VA treatment note, which is of record.  However, another October 2013 VA treatment note documents the Veteran referring to D as his wife.  The most recent VA treatment records from 2014 are not associated with the claims file, and the Board is unable to render a decision without them.  Additionally, clarification of the Veteran's marital status should be sought with the Veteran, and a letter should be sent to him in order to determine whether the Veteran is married at this time.  

Moving to the Veteran's claim of entitlement to an increased disability rating for depression, the VA treatment records up to October 2013 seem to indicate the Veteran's depression has worsened.  At the least, the records indicate the Veteran is undergoing relationship struggles with his family.  An October 2013 VA treatment record documents a history of recurrent episodes of depression, insomnia, and anxiety with recent increased depressive symptoms in the context of then-current psychosocial stressors, such as homelessness, child medical issues, a sudden death of his mother-in-law, among other circumstances.  

The Veteran's last VA examination for his depression was in January 2012.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's previous VA examination in January 2012, the Board finds that a new VA examination is warranted to ascertain the severity of his psychiatric disability.  

Next, VA has not afforded the Veteran an examination for his claim of entitlement to service connection for drug abuse.  The Veteran claims he developed a drug addiction as a result of his depression.  Thus far, the Veteran's claim has been denied because compensation is not awarded either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from a primary drug abuse disability due to willful misconduct.  However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

The Veteran clearly argues that his drug abuse is due to his depression.  A medical opinion has not been sought that addresses this contention.  Such an opinion must be obtained on remand.  

With regard to the Veteran's claim for a TDIU, the Veteran maintains that he is unemployable because of the totality of his disabilities, some of which are still on appeal.  As the decisions with respect to the remanded claims may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with these claims still pending. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the TDIU claim must be readjudicated with the other remanded claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter that asks him to provide clarification of his marital status, including whether or not he is still married to D.  Ask him to provide documentation, if any, that shows the dissolution of his previous marriages.  

2.  Obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file. Also send a letter to the Veteran asking him to submit any relevant evidence of treatment that he may have to VA.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected depressive disorder.  All indicated tests and studies shall be conducted.  The claims folder, including any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

In addition to assessing the severity of the Veteran's depression, the examiner is asked to provide the following:  

a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's substance abuse disorder was caused by his service-connected depression.  

b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's substance abuse disorder has been aggravated (chronically worsened) by his service-connected depression.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


